Opinion by
Mr. Justice Green,
The learned judge of the court below, in his charge to the jury, said: “ From all this and everything bearing upon the question, you will determine whether the untrue statements, because I say to you there were untrue statements, related to some matter material to the risk which the company took when it insured the life of James A. Lutz. If you find that these untrue statements were material, then you will see that the contract was violated, and that by means of false representations or untrue statements the company was induced to promise what it otherwise would not have done, and the policy is void and *530your verdict must be for the defendant.” An examination of the testimony proves conclusively that the learned judge was entirely correct when he said that there were untrue statements. These untrue statements were made by the insured in the answers to questions contained in the application. He was asked: “Q. Have you ever had spitting of blood? A. No. Q. Give full particulars of any illness you may have had since childhood and name your medical attendant or attendants. A. Was never sick. Q. When were you last confined to the house by illness? A. Never. Q. When and for what have his (Dr. E. D. Schaeffer) services been required? A. One month ago, had one office consultation for a cold, cured. Q. Have you ever consulted any other physician? A. No.” It was clearly proved on the trial by evidence altogether uncontradicted and undisputed that every one of the foregoing answers was absolutely false. It is not necessary to repeat the testimony. The record abounds with it, and none of it was contradicted in the smallest degree. Prior to the Act of June 23, 1885, P. L. 134, the court below would undoubtedly have directed a verdict for the defendant upon the testimony as it stood. But upon the reading of that act the court was of opinion that the question of materiality of the answers must be determined by the jury, and. therefore left that question as to all the answers to the jury. Thus, the court said: “If those untrue statements related to some matter material to the risk, then they avoid the policy, and you must find for the defendant. . . . Did these untrue statements relate to some matter material to the risk ? ... In the light of these matters were the untrue statements material?” In every instance the learned judge called the statements “ untrue statements,” and he was entirely correct in so doing. But, supposing that, under the act of 1885, it was his duty to leave the question of materiality to the jury, he did so, and, as a matter of course, the jury, without paying the slightest attention, either to the materiality of the answers or to their falsity, found a verdict for the plaintiff for the full amount of the claim.
In a case of very recent occurrence, in which we have just filed an opinion (March v. The Metropolitan Life Insurance Co., infra, 629), we have had occasion to consider and decide this identical question. We there determined that the act of 1885 had *531no application in cases where the answer was false, and related to some matter material to the risk. Where it was doubtful whether the matter was material, the question of materiality-must be submitted to the jury, but where the matter involved was palpably and manifestly material to the risk, the law was not changed either by the act of 1885, or by any decision before or since. Thus, in the present case, all the questions above enumerated were intrinsically and essentially material to the risk, and have always been so held by all courts of last resort. As the act of 1885 made no change in the law where the matter in question was material to the risk, the duty of the court to pronounce upon this subject was the same after as before the act. As a matter of course there could not be any doubt that previous spitting of blood, or illness, or confinement to the house by reason of illness, or medical service, or the attendance of the physicians, or having consumption, were subjects of the most serious and material character, and they have always been so held by the courts. As it was always the duty of the court before the act of 1885 to determine the materiality of the question and answer in cases which were perfectly manifest and free from all doubt, and the act makes no change in the law in such eases, so the same duty remains since its passage. Without repeating the reasons for our decision expressed in the case above referred to, we are clearly of opinion that the present case is of the same character and comes within the same ruling.
The assignments of error are all sustained.
Judgment reversed and judgment is now entered in favor of the defendant with costs.